DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-15 are currently pending and under examination.   

	This patent application is a continuation application of U.S. Patent App. No. 16/663671, filed October 25, 2019, now U.S. Patent No. 11,142,668, issued October 12, 2021, which is a continuation application of U.S. Patent App. No. 15/609836, filed May 31, 2017, which is a continuation application of U.S. Patent App. No. 14/606200, filed January 27, 2015, which claims priority to U.S. Provisional Patent App. No. 61/941241, filed February 18, 2014, and to U.S. Provisional Patent App. No. 61/980996, filed April 17, 2014.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 13-18, 26-31, 33, 34, 39, 49, and 50 of U.S. Patent No. 9,187,865.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a process for producing nanocellulose material by providing lignocellulosic feedstock; fractionating the feedstock in the presence of an acid, solvent for lignin, and water to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; wherein a portion of the lignin is deposited onto the surface of the cellulose-rich solids, rendering the cellulose-rich solids partially hydrophobic; mechanically treating the cellulose-rich solids to form cellulose fibrils and/or crystals; and recovering the nanocellulose material; and wherein the crystallinity of the cellulose is at least 60%, 70%, or 80% (Present Application claims: 1, 7, 12, 13; Cited Patent claims: 1, 13-18, 26, 27, 30, 33, 34, 39, 49, 50).  The acid is sulfur dioxide, sulfurous acid, sulfur trioxide, sulfuric acid, lignosulfonic acid, and combinations thereof (Present Application claims: 2, 3; Cited Patent claims: 2, 3, 31).  Further treating the cellulose-rich solids with heat, enzymes, and acids, including sulfur dioxide, sulfurous acid, lignosulfonic acid, acetic acid, formic acid, and combinations thereof (Present Application claims: 8-11; Cited Patent claims: 6-9).  The process further comprising converting the lignin-coated cellulose material to one or more lignin-coated cellulose derivatives, including cellulose esters, cellulose ethers, cellulose ether esters, alkylated cellulose compounds, cross-linked cellulose compounds, acid-functionalized cellulose compounds, base-functionalized cellulose compounds, and combinations thereof (Present Application claims: 14, 15; Cited Patent claims: 28, 29).  
Claims 1-3, 9, 10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-11, and 15-17 of U.S. Patent No. 9,399,840.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a process for producing nanocellulose material by providing lignocellulosic feedstock; fractionating the feedstock in the presence of sulfur dioxide, sulfurous acid, or lignosulfonic acid, a solvent for lignin, and water to generate cellulose­rich solids and a liquid containing hemicellulose and lignin; wherein a portion of the lignin is deposited onto the surface of the cellulose-rich solids, rendering the cellulose-rich solids partially hydrophobic; mechanically treating the cellulose-rich solids to form cellulose fibrils and/or crystals; and recovering the nanocellulose material; and wherein the crystallinity of the cellulose is at least 60%, 70%, or 80% (Present Application claims: 1-3, 9, 10, 12, 13; Cited Patent claims: 1, 2, 7-11, 15, 16).  The cellulose material is chemically converted to cellulose derivatives including cellulose esters, ethers, ether esters, alkylated cellulose compounds, cross-linked cellulose compounds, acid/base­ functionalized cellulose compounds, and combinations thereof (Present Application claims: 14, 15; Cited Patent claim: 17).
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-16 of U.S. Patent No. 11,142,668.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a process for producing a lignin-coated cellulose material, said process comprising: providing a lignocellulosic biomass feedstock; fractionating said feedstock in the presence of an acid, a solvent for lignin, and water, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin, wherein said feedstock, said acid, said solvent for lignin, and said water are all contained together in a digestor; depositing at least some of said lignin, from said liquid, onto a surface of said cellulose-rich solids to generate a lignin-coated cellulose material containing cellulose particles having a surface concentration of lignin that is greater than a bulk concentration of lignin; mechanically treating said lignin-coated cellulose material, wherein said mechanically treating releases cellulose fibrils and/or cellulose crystals; and recovering said lignin-coated cellulose material, wherein cellulose crystallinity of said lignin-coated cellulose material is at least 60%, at least 70%, or at least 80%, wherein said lignin-coated cellulose material is at least partially hydrophobic, and wherein said lignin-coated cellulose material is lignin-coated microfibrillated cellulose or lignin-coated microcrystalline cellulose (Present Application claims: 1, 12, 13; Cited Patent claim: 1, 13, 14).  
The acid is selected from the group consisting of sulfur dioxide, sulfurous acid, sulfur trioxide, sulfuric acid, lignosulfonic acid, and combinations thereof, in a concentration in step (b) from about 12 wt% to about 30 wt% (Present Application claims: 2-4; Cited Patent claim: 2-4).  The fractionation temperature in step (b) is from about 140°C to about 170°C; fractionation time in step (b) is from about 1 hour to about 2 hours; and steps (c) and (d) are integrated (Present Application claims: 5-7; Cited Patent claim: 5-7).  The process further comprises treatment of the lignin-coated cellulose material with enzymes; heat; or acids; wherein the acids are selected from the group consisting of sulfur dioxide, sulfurous acid, lignosulfonic acid, acetic acid, formic acid, and combinations thereof (Present Application claims: 8-11; Cited Patent claim: 9-12).  The process further comprising chemically converting the lignin-coated cellulose material to one or more lignin-coated cellulose derivatives; including cellulose esters, cellulose ethers, cellulose ether esters, alkylated cellulose compounds, cross-linked cellulose compounds, acid-functionalized cellulose compounds, base-functionalized cellulose compounds, and combinations thereof (Present Application claims: 14, 15; Cited Patent claim: 15, 16).  



Conclusion

No claims are allowable.

Art of Record:
Ladisch et al., US 5,846,787; Published 1998 (hydrophobic lignin bonds to cellulose material, cellulose material is pretreated with heat, enzymes, and an acid).

Retsina et al., US 2013/0244290; Published September 19, 2013 (fractionating the feedstock in the presence of an acid and steam or water, dissolved lignin from the liquor can be added to the cellulose-rich solids as a binder to produce biomass pellets).

Retsina et al., US 2011/0003352; Published 2011 (fractionating lignocellulosic material in the presence of an acid, a solvent for lignin, and water together in a digester).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653